     6:18-cv-00261-RAW Document 95 Filed in ED/OK on 08/01/19 Page 1 of 9



             IN THE UNITED STATES DISTRICT COURT FOR THE
                     EASTERN DISTRICT OF OKLAHOMA

JAMES LEGROS, SR., et al.,               )
                                         )
                  Plaintiffs,            )
                                         )
v.                                       )     Case No. 18-CIV-261-RAW
                                         )
BOARD OF COUNTY COMMISSIONERS            )
FOR CHOCTAW COUNTY, et al.,              )
                                         )
                  Defendants.            )

                                 O R D E R

      This matter comes before the Court on Plaintiffs’ Motion to

Compel Discovery Answers from Defendant (Docket Entry # 80).            This

Motion was referred to the undersigned for disposition by United

States District Judge Ronald A. White by Minute Order entered July

19, 2019.

      Plaintiffs commenced this action on September 11, 2017, in

the District Court for Choctaw County, Oklahoma.                Plaintiffs’

allegations center on the lack of medical attention and the death

of James Legros, Jr. (the “decedent”), who was an inmate in the

Choctaw County Jail from October 25, 2016 through October 30, 2016.

The decedent was found hanging in his cell on October 30, 2016.

      Plaintiffs served Defendant Board of County Commissioners for

Choctaw County (the “Board”) with certain discovery requests on

September 18, 2017, including Request for Production No. 10, which

sought production of the following:
   6:18-cv-00261-RAW Document 95 Filed in ED/OK on 08/01/19 Page 2 of 9



     Request for Production No. 10: Produce any and all video
     and/or audio footage of Plaintiff or related to all
     allegations in Plaintiff’s Petition between October 25,
     2016 and October 30, 2016.

     Defendant Board sought an extension to respond to Plaintiffs’

discovery requests, and prior to responding, Defendant Board’s

counsel    notified    Plaintiffs’    counsel    that   there    were   certain

documents responsive to the discovery requests that Defendant

Board wanted produced under a protective order.                   The parties

exchanged    emails    and   ultimately    disagreed    on   what   should   be

included    in   the   protective    order.      Plaintiffs     also    informed

Defendant Board that one of the Plaintiffs, James Legros, Sr.,

intended to obtain different counsel.           Defendant Board believed it

was prudent to wait for new counsel to appear in the case before

filing its motion for protective order.

     On November 30, 2017, Plaintiffs again sought responses to

the discovery requests from Defendant Board, requesting responses

be provided to those requests that did not seek material covered

by the proposed protective order.             Counsel filed a motion to

withdraw from the representation of Plaintiff Legros, Sr., on

December 20, 2017, which was sustained by court minute on January

3, 2018. On January 8, 2018, Plaintiffs’ counsel filed a motion to

compel Defendant Board’s responses to discovery.                On January 22,

2018, Defendant Board produced responses to Plaintiffs’ discovery,

including the following response to Request for Production No. 10:


                                       2
   6:18-cv-00261-RAW Document 95 Filed in ED/OK on 08/01/19 Page 3 of 9



     Response to Request for Production No. 10: Objection,
     Defendant has contemporaneously with this response
     mailed for filing its Motion for Protective Order with
     regard to all video and/or audio footage as requested,
     if any exists, due to the location, the sensitive nature
     of the recordings and the potential security risk to the
     Choctaw County Sheriff’s Office, Jail and employees.
     Upon ruling by the Court on the Motion for Protective
     Order   Defendant   will   supplement   this   response.
     Additionally, at this time Plaintiff James Legros Sr. is
     unrepresented in this matter having neither had new
     counsel enter an appearance on his behalf, nor entering
     an appearance pro se, nor the expiration of thirty days
     as provided by the Court for him to be deemed to be
     representing himself pro se.

     On January 23, 2018, Defendant Board filed its motion for

protective order.     The state court judge entered the protective

order on March 6, 2018.      Although Plaintiffs sought clarification

from the state court regarding the protective order, Defendant

Board agreed to provide Plaintiffs with the withheld documents, as

Plaintiffs   agreed   to   keep   them   confidential   until   the   issue

involving clarification of the protective order was resolved.             On

April 13, 2018, Defendant Board supplemented its prior discovery

responses, producing documents to Plaintiffs and making video

footage from the jail available for copying.             Defendant Board

included   the   following   supplemental    response   to   Request      for

Production No. 10:

     Supplemental Response to Request for Production No. 10:
     Objection.     In addition to previous objections,
     Plaintiff’s Request for Production No. 10 is overly
     broad, unduly burdensome, and vague and ambiguous.
     Without waiving said objection and pursuant to the
     protective order entered in this matter, Defendant will
     provide all requested video records, however due to the

                                     3
   6:18-cv-00261-RAW Document 95 Filed in ED/OK on 08/01/19 Page 4 of 9



     size of the video recordings (over 200 GB) Defendant is
     requesting that Plaintiff’s counsel provide a portable
     hard drive to Defendant’s counsel such that Defendant’s
     counsel may copy the recordings and required software.
     Neither Dropbox, DVD-R nor any flash drive in counsel’s
     possession are large enough for this amount of data.

Plaintiffs provided Defendant Board’s counsel with a hard drive to

which video footage from the jail was copied.

     On August 10, 2018, the action was removed to this Court after

Plaintiffs   filed   a   First   Amended   Petition,    naming   individual

defendants and alleging federal claims against Defendant Board.

On January 7, 2019, Defendant Board filed a motion for protective

order in this Court.       On January 21, 2019, Plaintiffs’ counsel

emailed Defendant Board’s counsel noting his concern that the video

footage   previously     produced   from   the   jail   was   not   all   the

responsive footage and requested the production of any additional

footage that had not yet been produced.          Judge White entered the

protective order on January 23, 2019.

     Beginning on June 17 through June 20, 2019, Plaintiffs deposed

certain individual defendants and questioned them about the video

surveillance in the jail.        Their testimony, although uncertain as

to what exactly would be captured by the camera, unequivocally

recognized that there was a video camera on the wall outside, but

nearby, the door of the decedent’s jail cell. Shortly after the

depositions,   Plaintiffs’       counsel   requested     Defendant    Board

supplement its response to Request for Production No. 10 to include


                                      4
   6:18-cv-00261-RAW Document 95 Filed in ED/OK on 08/01/19 Page 5 of 9



video footage from the camera referenced during the depositions,

footage from any other cameras that might show the jailers checking

on the decedent, or any other camera footage that had not been

produced but was relevant to the case. On July 10, 2019, Defendant

Board produced footage from two additional camera angles that

Plaintiffs contend it had not previously produced.          On that same

day, Plaintiffs’ counsel requested a conference under Fed. R. Civ.

P. 37, in preparation for filing a motion to compel.          He believed

Defendant Board still had not produced any footage from the camera

referenced during the individual defendants’ deposition testimony.

Plaintiffs contend that during the Rule 37 conference held on July

11, 2019, Defendant Board’s counsel admitted there was additional

video footage from the jail that had not been produced, certain

video footage was not preserved, and he did not know if video

existed from the camera outside the decedent’s jail cell because

he had not checked to see if it was available.

     Through their motion to compel, Plaintiffs seek an order

compelling Defendant Board to produce not only footage from the

camera outside the decedent’s jail cell, but they also seek any

video footage from October 25, 2016 through October 30, 2016, which

has not been produced, including any footage of defendant jailer

checks on the decedent, footage of what defendant jailers were

doing when not checking on the decedent, and footage of defendant

jailers’ conduct after the decedent was found hanging in his cell.

                                    5
   6:18-cv-00261-RAW Document 95 Filed in ED/OK on 08/01/19 Page 6 of 9



Plaintiffs contend Defendant Board has waived any objections to

Request for Production No. 10 because it failed to timely serve

answers and objections to Plaintiffs’ discovery requests.                 In

addition to an order for production, Plaintiffs request leave to

re-depose individual defendants regarding any additional video

produced by Defendant Board at the Board’s expense (including

attorney fees and travel expenses) and their attorney fees and

expenses associated with the filing of this motion.

     Defendant Board responds that it has not waived any right to

object to Plaintiffs’ Request for Production No. 10 and that it

has adequately and sufficiently responded to the request for

production.   It argues that Plaintiffs’ Request for Production No.

10 is vague, ambiguous, overly broad, and unduly burdensome.

     The Court agrees with Defendant Board that it has not waived

any objections to Plaintiffs’ Request for Production No. 10, as

much of the back and forth between the parties occurred in the

state court matter before the removal of the action to this Court.

However, the Court agrees with Plaintiffs that Defendant Board

must clarify whether there is additional footage from the video

cameras in the jail that may be relevant to Plaintiffs’ claims

that has not been produced.

     With the opportunity to do so in its response to Plaintiffs’

motion to compel, Defendant Board does not deny (1) that there was

a camera outside the decedent’s cell or (2) that video footage

                                    6
   6:18-cv-00261-RAW Document 95 Filed in ED/OK on 08/01/19 Page 7 of 9



from    that     camera    has     not     been       produced       to     Plaintiffs.

Specifically, Defendant Board addressed the video footage stating

that “Defendant has provided all footage it believed related to

Plaintiffs’ claims in its April 13, 2018 Supplemental Response.”

Defendant Board’s Response, p. 8 (Docket Entry # 90).                           Defendant

Board   also    stated    that     “[t]o    the    best   of     the      undersigned’s

knowledge,      Plaintiffs    now     have      all    footage       within      Defense

counsel’s      possession,       including        footage      not     ‘related’       to

Plaintiffs’ claims.”         Id.     In another portion of its response,

Defendant      Board   further     stated      that    “Defendant         has    provided

footage from a camera that would show jailers or other individuals

entering/exiting this gate near [the] [d]ecedent’s cell and, in

essence, provided Plaintiffs the same information it seeks from

the other camera.”        Id. at p. 9.

       Plaintiffs are entitled to the production of video footage

from the camera outside the decedent’s jail cell from the time the

decedent arrived at the Choctaw County Jail on October 25, 2016,

through October 30, 2016. Plaintiffs are also entitled to any other

camera footage that may show jailer checks or the conduct of the

jailers after the decedent was found in his cell.                         Because it is

unclear whether all video footage from the jail in Defendant

Board’s possession has been produced to Plaintiffs in response to

Request for Production No. 10, Defendant Board will be required to

supplement its response to Request for Production No. 10 by (1)

                                           7
   6:18-cv-00261-RAW Document 95 Filed in ED/OK on 08/01/19 Page 8 of 9



producing any additional video footage, as set forth herein, that

has not been produced, (2) affirmatively stating that additional

video footage never existed and therefore cannot be produced,

and/or (3) stating additional video footage existed, but it is no

longer available and state the reason for its unavailability.

     At this time, the Court defers ruling on Plaintiffs’ request

for attorney fees and expenses associated with the filing of the

motion   to   compel   and   Plaintiffs’   request    for   the   expenses

associated with re-deposing certain individual defendants about

any additional video footage that may be produced by Defendant

Board pursuant to this Court’s order. The Court views such requests

as premature.    Until it is determined what, if any, additional

video footage exists, it is impossible to determine if additional

depositions are necessary and who to depose.         Plaintiffs may re-

urge these requests at a later time.

     IT IS THEREFORE ORDERED that Plaintiffs’ Motion to Compel

Discovery Answers From Defendant (Docket Entry # 80) is hereby

GRANTED, in part, and DENIED, in part.        The Motion is GRANTED to

the extent that Defendant Board must supplement its response to

Request for Production No. 10 by (1) producing any additional video

footage from the Choctaw County Jail, as set forth herein, that

has not been produced, (2) affirmatively stating that additional

video footage never existed and therefore cannot be produced,

and/or (3) stating additional video footage existed, but it is no

                                    8
   6:18-cv-00261-RAW Document 95 Filed in ED/OK on 08/01/19 Page 9 of 9



longer available and state the reason for its unavailability.

Plaintiffs must do so by August 9, 2019.         Plaintiffs’ request that

Defendant    Board   be   deemed   to   have   waived   objections   to   the

production is DENIED.       However, the parties are forewarned that

they will be expected to comply with the procedures and deadlines

for responding to any future discovery requests in accordance with

the Federal Rules of Civil Procedure.          The Court defers ruling on

Plaintiffs’ request for attorney fees and expenses associated with

the filing of the motion and any attorney fees and expenses

associated with re-deposing certain individual defendants in the

case.    Plaintiffs may re-urge those portions of their motion at a

later time.



        IT IS SO ORDERED this 1st day of August, 2019.




                                        9
